

115 HR 6938 IH: Rightsizing the Federal Workforce Through Attrition Act
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6938IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Bishop of Michigan introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo reduce the size of the Federal workforce through attrition, and for other purposes.
	
 1.Short titleThis Act may be cited as the Rightsizing the Federal Workforce Through Attrition Act. 2.Federal workforce reductions through attrition (a)Limitation (1)In generalThe President, acting through the Office of Management and Budget and in consultation with the Office of Personnel Management, shall take appropriate measures to ensure that, effective beginning in fiscal year 2019 and during each fiscal year thereafter, the total number of Federal employees shall not exceed 90 percent of the total number of Federal employees as of September 30, 2018, as determined under subsection (b).
 (2)Counting ruleFor purposes of this Act, any determination of the number of employees in an agency shall be expressed on a full-time equivalent basis.
 (b)Monitoring and notificationThe Office, in consultation with the Office of Personnel Management— (1)shall continuously monitor all agencies and make a determination, as of September 30, 2018, and the last day of each quarter of each fiscal year beginning thereafter, as to whether the total number of Federal employees exceeds the maximum number allowable under subsection (a); and
 (2)if a determination under paragraph (1) is made that the total number of Federal employees exceeds such maximum, shall provide written notice of that determination to the President and Congress.
				(c)Compliance
 (1)In generalWhenever, with respect to the quarter ending after September 30, 2018, the Office provides written notice under subsection (b)(2) that the total number of Federal employees exceeds the maximum number allowable under subsection (a), no agency may appoint any employee to fill any vacancy within such agency until the Office provides written notice to the President and Congress of a determination under subsection (b)(1) that the total number of Federal employees no longer exceeds the maximum number allowable under subsection (a).
 (2)Replacement rateTo the extent necessary to achieve the workforce reduction required by this section, the Office, in consultation with the Office of Personnel Management, shall take appropriate measures to ensure that agencies shall appoint no more than 1 employee for every 3 employees retiring or otherwise separating from Government service after the date of the enactment of this Act.
 (d)Waiver for emergenciesThis section may be waived upon a determination by the President that— (1)the existence of a state of war or other national security concern so requires; or
 (2)the existence of an extraordinary emergency threatening life, health, public safety, property, or the environment so requires.
 (e)DefinitionsIn this section— (1)the term agency means an Executive agency as defined by section 105 of title 5, United States Code, but does not include the Government Accountability Office;
 (2)the term Federal employee means an employee as defined by section 2105 of such title; (3)the term Office means the Office of Management and Budget; and
 (4)the term total number of Federal employees means the total number of Federal employees in all agencies. 